269 S.W.3d 48 (2008)
STATE of Missouri, Respondent,
v.
Mark BOWERS, Appellant.
No. ED 90458.
Missouri Court of Appeals, Eastern District, Division One.
November 12, 2008.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Mark Bowers appeals the judgment entered upon the jury verdict convicting him of one count of the class A felony of trafficking in the second degree. We find no abuse of discretion by the trial court. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).